PER CURIAM.
John Dudley Henderson appeals his split sentence, imposed after a finding that he had violated the terms and conditions of community control. The state appears to concede that the sentence represents a violation of State v. VanKooten, 522 So.2d 830 (Fla.1988). We disagree and affirm.
In November, 1988, Henderson was alleged to have violated the community control'portion of a previously imposed split sentence. Upon a finding of guilt he was sentenced to thirty months in prison followed by five years probation. Contrary to the position taken in Henderson’s brief, this does not violate VanKooten, for the simple reason that no term of community control is involved. Instead, the sentence of thirty months falls within the adjusted guideline matrix, while the consecutive pro-, bation is authorized, without the necessity of a separate departure order, by rule 3.701(d)(12). See Petrillo v. State, 554 So.2d 1227 (Fla.2d DCA 1990).
Affirmed.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.